

115 HRES 958 IH: Expressing support for the recognition of the Dillard Center for the Arts Jazz Band for winning first place in the 2018 Essentially Ellington Competition, one of the most prestigious national high school jazz band competitions in the country.
U.S. House of Representatives
2018-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 958IN THE HOUSE OF REPRESENTATIVESJune 22, 2018Mr. Hastings (for himself, Ms. Wasserman Schultz, Ms. Wilson of Florida, Mr. Deutch, and Ms. Frankel of Florida) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONExpressing support for the recognition of the Dillard Center for the Arts Jazz Band for winning
			 first place in the 2018 Essentially Ellington Competition, one of the most
			 prestigious national high school jazz band competitions in the country.
	
 Whereas Dillard High School was founded in the early 20th century, with funds from noted philanthropist and outspoken advocate for Black education James Hardy Dillard, as the first public school for people of African descent in Fort Lauderdale, Florida;
 Whereas the music program at Dillard High School, as part of the Dillard Center for the Arts, gained fame when the legendary jazz saxophonist Julian Cannonball Adderley served as an instructor of applied music in the 1940s;
 Whereas jazz is an original American art form originating in African-American communities from New Orleans in the late 19th and early 20th centuries and is considered to be America’s classical music;
 Whereas the Dillard Center of the Arts Music Program has developed countless student performers into highly accomplished musicians;
 Whereas each year, students from 15 high schools from across the Nation are invited by Jazz at Lincoln Center to visit New York and perform in the Essentially Ellington Competition, a jazz competition honoring the works for the great American jazz composer and bandleader Duke Ellington;
 Whereas this year, Dillard Center for the Arts was one of the 15 high schools selected to compete in the Essentially Ellington Competition, led by band director Christopher Dorsey, who has been in this position since 2004;
 Whereas Dillard Center for the Arts students Liam Vargas, Megan Theis, Rachel Coleman, Marquiec Butler, Kieran Hitsman, Juan Cortes, Woodson Previlma, Keyly Granada, Summer Camargo, Cyrus Mackey, Isaac Sepulveda, Ryan Granada, Keon Gooding, Charles Blagrove, Mariah Delgado, Matthew Rivera, Nathaniel Noel, Farid Cano, Miguel Medina, Miles Lennox, Nolan Nwachukwu, Jamesly Jeanmary, Joel Anderson, Miguel Russell, and Nadia Nicole Bailey all traveled to New York, New York, together and performed onstage in the Lincoln Center as part of this competition;
 Whereas one of the students of Dillard Center for the Arts, Summer Camargo, is an accomplished jazz composer, was selected as the winner of the 2018 Essentially Ellington Student Composition/Arranging Contest, and will have her composition recorded by the Jazz at the Lincoln Center Orchestra with legendary trumpeter and jazz composer Wynton Marsalis;
 Whereas the Dillard Center for the Arts Jazz Band was selected as the first place winner of the Essentially Ellington contest by an esteemed panel of judges including Wynton Marsalis, Bill Charlap, Jeff Hamilton, Todd Williams, and Erica von Kleist;
 Whereas this esteemed panel recognized the efforts of the rhythm section and the trumpet section of the Dillard Center for the Arts Jazz Band, as well as the musicianship of vocalist Nadia Nicole Bailey, trumpeter Summer Camargo, clarinetist and saxophonist Kieran Histman, percussionist Jamesly Jeanmary, and bassist Nolan Nwachukwu;
 Whereas, on May 12, 2018, the Dillard Center for the Arts Jazz Band accepted the first place trophy, a $5,000 cash prize, and gave a performance onstage at the Lincoln Center; and
 Whereas this is the third time the Dillard Center for the Arts Jazz Band won at the Essentially Ellington Competition, after having won in both 2011 and 2012: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates the Dillard Center for the Arts Jazz Band for its first place win at the Essentially Ellington Competition; and
 (2)commends the Dillard Center for the Arts for its contributions to the education and nurturing of outstanding young jazz musicians.
			